Citation Nr: 0006545	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-05 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of injury, 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1979 to May 
1983.  

This appeal arises from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for residuals of an injury to the left shoulder 
joint and assigned a noncompensable evaluation.  A notice of 
disagreement was filed in November 1995, and a Statement of 
the Case was issued in January 1996.  A substantive appeal 
was filed the following month.

In February 1996, the veteran submitted claims concerning 
service connection for various disabilities.  It does not 
appear that a rating action was prepared with regard to the 
issues raised.  Since these matters have not been developed 
or certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
of Veterans' Appeals (Board) on appeal, they are referred to 
the RO for appropriate action.

REMAND

The veteran's claim for an increased rating for his left 
shoulder disability is well grounded.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran contended in a statement received in January 2000 
that the VA examination in 1996 used as a basis to deny him a 
compensable rating is too old to evaluate his claim.  The 
Board agrees.  The age of the examination is particularly 
relevant in this case as the veteran submitted a medical 
statement dated in January 1999 wherein the examiner reported 
that the veteran had marked decreased range of motion of the 
left shoulder and marked pain to palpation and on range of 
motion.  This same examiner reported that the veteran had 
decreased grip in the left hand.  These findings must be 
evaluated by VA.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  Although the veteran has been examined in 
connection with this claim, the criteria set forth in DeLuca 
have not been fully addressed.  

In addition, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. §§ 
3.103(a), 5107(a) (West 1991).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, treatment records must be 
requested.  Similarly, the veteran reported at a 1996 VA 
examination that he has been in receipt of Social Security 
benefits since being shot approximately two years earlier.  
Any administrative decision and underlying medical records 
should be obtained from the Social Security Administration.  
In Hayes v. Brown, 9 Vet. App. 67 (1996), the Court held that 
as part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.

Although further delay in this case is regrettable, under the 
circumstances described above, this case is REMANDED for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
shoulder condition since 1994.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  The records requested 
should include those from the Powell 
Memorial Clinic, 1180 East Finch Street, 
Middlesex, NC.  

2.  The RO should request from the Social 
Security Administration any 
administrative decision and the complete 
medical records used as a basis to award 
the veteran disability benefits.

3.  Following completion of the above 
actions, the veteran should be afforded a 
VA orthopedic and neurological 
examination to determine the severity of 
his left shoulder condition.  The claims 
folder must be made available to the 
examiners for review before the 
examinations.  All necessary tests and 
studies should be performed.  

The orthopedic examiner must include 
measurements of the ranges of motion 
of the left shoulder, to include 
such in terms of additional range of 
motion loss due to pain, weakened 
movement, excess fatigability or 
incoordination, including during 
flare-ups.  The examiner should note 
whether there is any history of 
recurrent dislocation of the left 
shoulder at the scapulohumeral 
joint.  If so, the episodes of 
dislocation should be characterized 
as frequent or infrequent.  It 
should also be noted whether there 
is guarding of movement only at 
shoulder level or guarding of all 
arm movements.  Finally, it should 
be noted which of the veteran's 
upper extremities is the dominant 
one. 

The neurological examiner should 
determine if the veteran has any 
neurological abnormalities referable 
to his service connected left 
shoulder disability.  In particular, 
it should be determined whether it 
is at least as likely as not that 
any decreased grip on the left is 
attributable to the service 
connected left shoulder disability.  
If so, the nerve(s) affected, all 
manifestations and the degree of 
severity should be discussed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
veteran's claim.  In so doing, the RO 
should consider the applicability of 
staged ratings as this case involves an 
appeal from an original grant of service 
connection.  See Fenderson v. West, 12 
Vet App 119 (1999).  If the RO's 
determination concerning the increased 
rating issue remains adverse to the 
veteran, the RO should forward a 
supplemental statement of the case to the 
veteran and his representative.  The 
veteran and his representative should 
then be given an opportunity to respond 
before the case is returned to the Board 
for further review.  

By this remand, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




